Citation Nr: 0302858	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from June 1946 to April 1949 
in the Philippine Scouts.  The veteran died in July 1987.  
The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely notice of 
disagreement and perfected a substantive appeal.

In May 1996, the appellant specifically withdrew her prior 
request for a personal hearing.

This matter was previously before the Board in May 1998, at 
which time the Board denied the claim as not well-grounded.  
The appellant appealed the claim to the United States Court 
of Appeals for Veterans Claims (CAVC).

While the case was pending before the CAVC, the VA Office of 
General Counsel filed a motion requesting that the CAVC 
vacate the April 1998 decision by the Board and remand the 
case for further development of the evidence and 
readjudication.  The appellant was notified of the 
Secretary's motion and did not oppose it.

The CAVC granted the Secretary's motion in April 1999, 
vacated the Board's May 1998 decision and remanded the case 
to the Board for compliance with directives that were 
specified by the CAVC.

The Board, in a decision of December 1999, found the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death to be well grounded, and 
itself remanded the case to the RO for additional 
development.  The RO, following the completion of such 
development, continued its denial of entitlement to service 
connection for the cause of the veterans death. 

In October 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has completed all required notification and 
development.

2.  The competent and probative evidence does not show that a 
disability related to active service or a disability 
manifested to a compensable degree within an applicable 
presumptive period was the principal or a contributory cause 
of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, nor 
is it related to an injury or disease that may have been 
presumed to have been service connected.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's available service medical records 
shows that his enlistment examination report dated in June 
1946 showed a normal chest.  

A service medical record dated in February 1947, shows that 
he was seen for respiratory complaints of two weeks duration.  
It was initially thought that he might have tuberculosis.  
However, physical examination revealed a negative chest and 
X-rays were normal.  

The veteran's separation examination report dated in April 
1949 reveals no pertinent abnormalities, and chest 
examination, including X-rays, was negative.

Subsequent to service, the veteran filed a claim for 
compensation benefits in 1967 at which time he said that he 
had had bronchopneumonia in 1947; that he had been spitting 
blood in 1948 for which he received treatment; and that he 
had asthma in May 1949 and from 1963 to 1967.

A private medical record received in February 1967 shows that 
the veteran was said to have been treated for bronchial 
asthma since February 1958.

A private medical record received, also received in February 
1967 shows that the veteran was said to have been treated for 
asthma since May 1949.

By rating action dated in April 1967 the RO denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma, bronchopneumonia, and vomiting blood.

In a decision dated in October 1967, the Board upheld the 
RO's denial of the veteran's claim of entitlement to service 
connection for bronchial asthma, bronchopneumonia, and 
vomiting blood.

A report of a chest X-ray done in March 1980 is of record 
showing findings of chronic obstructive pulmonary disease 
secondary to bronchial asthma.

Complete VA hospital treatment records dated from April 1987 
to July 1987, to include the veteran's terminal 
hospitalization, have been associated with the veteran's 
claims file.  Such records reflect a history of initial onset 
of identifiable pulmonary tuberculosis from 1982.  He was 
admitted in May 1987 and certified in June 1987 as having far 
advanced, active pulmonary tuberculosis (based on positive 
sputum and smears), compensated cor pulmonale, pulmonary 
insufficiency, probable bilateral bronchiectasis, and 
arteriosclerotic cardiovascular disease, III-C, and decubitus 
ulcer.  There was no history of prior cardiovascular disease 
prior to that time noted.  On a cardiovascular evaluation the 
veteran's wife denied knowledge of any previous heart 
condition. 

The veteran's condition deteriorated and he died in July 
1987.  The death certificate showed that his death was due to 
cerebral anoxia with pneumonia, probable bronchiectasis, 
pulmonary tuberculosis, pulmonary anoxia, pulmonary 
insufficiency and arteriosclerotic heart disease.

A statement received in 1995 from VNSM, MD, shows he reported 
that the veteran had been treated from 1950 to 1980, off and 
on, for pulmonary tuberculosis, arteriosclerotic heart 
disease, pneumonia and cerebral anoxia among other 
disabilities.  He stated that the veteran had consulted him 
and he had prescribed medications until 1980; X-rays and 
clinical records were unavailable due to fire that gutted the 
house and records areas had been destroyed in 1983.

A memorandum of credibility was prepared by the RO regarding 
the statement submitted by Dr. VNSM.

A private medical record received in November 1996 shows that 
the veteran was said to have been treated for pulmonary 
tuberculosis and asthma intermittently since February 1967.

A private medical record received in December 1996, revealed 
that the veteran had been seen in May 1949 for pulmonary 
tuberculosis and acute bronchitis; in June 1949 for follow-up 
for pulmonary tuberculosis and acute bronchitis; and in 
October 1949, September 1953, August 1968 and February 1975 
for pulmonary tuberculosis, bronchitis and anemia with 
gastritis.  It was indicated that all of the veteran's 
treatment records had either been damaged by flood or 
typhoons, or lost in moves from a previous clinic.  The 
evidence of record was said to be based on old files.

Also received in December 1996, were private medical 
statements from three separate physicians who indicated 
treatment for pulmonary tuberculosis and asthma in March 1980 
and March 1987.

A private medical record received in February 1997, suggested 
that the veteran had been seen in March 1987 with reported 
pulmonary tuberculosis.  Clinical findings at that time were 
said to have shown a marked dyspneic patient with crepitant 
rales in all lung fields and diminished breath sounds, 
bilaterally.  The physician's statement was to the effect 
that a chest X-ray was not done.  The veteran was said to 
have gone home on the third day against medical advice.  A 
report of a chest X-ray, with the typed name and an illegible 
signature, dated in March 1987, was of record showing a 
diagnosis of pulmonary tuberculosis.

In February 1997 a private physician reported information in 
an apparent form letter pertaining an individual other than 
the veteran.  The physician also indicated that his father, 
who had previously treated the veteran, was deceased.

A private medical record received in March 1997 shows that 
the veteran received treatment for pulmonary tuberculosis in 
March 1987.

A private medical record received in March 1997 suggested 
that the veteran had been diagnosed with pulmonary 
tuberculosis and asthma with various symptoms for which he 
had been given medications in 1958 and 1967.

A private medical record received in July 1997 shows that the 
veteran was said to have been diagnosed with pulmonary 
tuberculosis and asthma with various symptoms for which he 
had been given medications in 1958 and 1967.  It was 
indicated that chest X-rays were not available since a fire 
had destroyed the Ragay Health Dispensary.

A statement from a local Fire Marshall in July 1997 verified 
that a fire destroyed the Ragay Health Dispensary in April 
1968.  The health facility was totally gutted. 

In its Remand dated in December 1999, the Board, in pertinent 
part, requested that the RO direct the appellant to submit 
additional evidence and arguments in support of her claim of 
entitlement to service connection for cause of the veteran's 
death; that the RO to obtain all outstanding pertinent 
clinical records from MEJ, JR, MD to support his diagnosis of 
pulmonary tuberculosis between May 1949 and February 1975; 
and for the RO to ascertain whether MEJ, JR, MD, himself or 
his father MVJ, SR, MD (deceased) treated the late veteran 
for pulmonary tuberculosis during those dates.  

A Field Examination Report of the RO dated in March 2000, 
reveals that the appellant was deposed at her place of 
residence and that she stated that the veteran had been 
treated by several doctors, among whom were MEJ, JR, MD, and 
MVJ, SR, MD. She reported that a series of treatments were 
undertaken for pulmonary tuberculosis and acute bronchitis 
(May and June 1949); pulmonary tuberculosis with anemia 
(October 1949); pulmonary tuberculosis, anemia, and acute 
gastritis (September 1953); pulmonary tuberculosis, 
moderately advanced with anemia (August 1968); and pulmonary 
tuberculosis with bronchitis (February 1975).  She further 
testified that she knew of these facts as she was always the 
one who accompanied the veteran on these dates of treatment.  
She stated that she did not have any more medical records in 
her possession which she had not submitted to VA.

A Field Examination Report of the RO dated in May 2000, 
reveals that the veteran's attending physician, MVJ, SR, MD, 
is now deceased, having died in May 1993.  Interview with his 
son, MEJ, JR, MD, disclosed that Dr. MVJ, Sr. had graduated 
from the University of the Philippines College of Medicine in 
1934 with specialization in general medicine and pulmonary 
diseases.  

Dr. MEJ, Jr. had graduated from the University of Santo Tomas 
in 1967 with specialization in general and vascular surgery.  
He stated that he had not treated the veteran, but that his 
father had.  He further stated that the medical records left 
by his father were among those soaked in floodwaters in their 
town in 1993, and that in his desire to preserve his father's 
records, he tried to save them by copying just the dates of 
treatment and the nature of the diseases treated.  He 
reportedly discarded the original records after copying some 
of them.

A check of the registry of certified physicians in the 
Philippines, as recorded in the Professional Regulation 
Commission, showed that MEJ, JR, MD, with registration number 
35302, became a licensed physician on May 5, 1968,  A search 
of records of MVJ, SR, MD, revealed that no such doctor was 
found. 

The January 2001 Remand of the Board directed that the RO 
consider two certificates that had not previously been 
considered.  The first was a certificate from the Philippine 
Medical Association showing that MVJ, SR, MD, was a member of 
the organization under the Camarines Sur Medical Society.  
The other was an additional certification from the 
Professional Regulation Commission showing that MVJ, SR, MD 
had passed the Board of Medicine licensure examination in May 
1934.

A Field Examination Report of the RO dated in April 2001, 
confirmed the records from the Professional Regulations 
Commission.

A VA expert medical opinion report from a staff pulmonologist 
dated in August 2002, shows that the veteran enlisted in 1946 
with a normal lung examination and a negative X-ray report.  

A chest X-ray was made in July 1947, because he was suspected 
of having pulmonary tuberculosis after his episode of 
hemoptysis.  The X-ray, however, proved to be negative.  
Physical examination conducted prior to the his discharge in 
April 1949, showed normal chest and lung X-ray examinations. 
The first documented evidence of pulmonary tuberculosis by X-
ray was made only in 1980.  It was noted that hemoptysis was 
a common complaint in pulmonary tuberculosis, but that other 
respiratory conditions or even a gastro-intestinal condition 
(mistakenly described as hemoptysis instead of vomiting) 
could cause this.  The pulmonologist concluded that it was 
difficult to ascertain the onset of pulmonary tuberculosis 
because of insufficient documentary evidence.


Criteria

In order to establish entitlement to service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

Although not shown in service, service connection may still 
be granted for bronchiectasis when found disabling to a 
compensable degree during the first post service year or for 
pulmonary tuberculosis when found disabling to a compensable 
degree three following service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).




Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Service connection may be granted for any disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 3.312(c) 
(2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2002); Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2002).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet finial as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  
38 C.F.R. § 3.159 (2002).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to notify 
the appellant and to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by her as well as authorized by 
her to be obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that the appellant 
indicated treatment at the Veterans Memorial Medical Center 
in the Republic of the Philippines; and the Bicol Regional 
Hospital in the Republic of the Philippines.  The appellant 
also indicated treatment with SVF, MD; NQT, MD; MVJ, SR, MD; 
MEJ, JR, MD; HT, MD; GEA, MD; RPN, MD; GCM, FPCR; RGL; and 
DVSM, MD.

The available treatment records have been obtained from the 
respective health care providers and have been associated 
with the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the appellant.  

The appellant has been given the opportunity to direct the 
attention of the RO to evidence which she believes is 
supportive of her claim, and the RO, as demonstrated in the 
documents described below, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional available evidence referred to by the 
appellant.

Specific notice letters were also sent to the appellant in 
November 1996, January 1997, and May 1997 advising her of the 
types of evidence she should submit to support her claim.  
They advised her that she could submit additional evidence 
herself or to sufficiently identify such evidence.

The record also shows that the RO has informed the appellant 
of the evidence needed to substantiate her claim through 
issuance of a February 1996 rating decision; a Statement of 
the Case issued in March 1996; Supplemental Statements of the 
Case issued in January 1997, August 2000, and September 2002; 
the Remands of the Board dated in December 1999 and January 
2001, and associated correspondence.

The rating decisions, Statement of the Case, Supplemental 
Statements of the Case, and Remands of the Board also advised 
her of the evidence that had been obtained and considered by 
the RO.  The documents noted above sufficiently placed the 
appellant on notice of what evidence could be obtained by 
whom and advised her of her responsibilities if she wanted 
such evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant was formally notified of the VCAA by the Board 
in its January 2001 Remand action.  In fact, the appellant's 
case was remanded to the RO by the Board because of the VCAA, 
and the remand provided instructions to the RO for further 
expanding the evidentiary record to include obtaining a file 
medical opinion from a medical specialist addressing the 
merits of the appellant's claim.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required to comply with the duty to assist 
her as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The Board finds no prejudice to the appellant in proceeding 
with her claim at this time because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duty to notify 
and the duty to assist.  Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist and the 
duty to notify has changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Barnard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced in any denials of 
those opportunities.

In the appellant's case at hand, as elaborated upon in detail 
above, the Board finds that she is not prejudiced by its 
consideration in the first instance of her claim under the 
new law.  As set forth above, VA has already met all 
obligations under the new law.




Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits. 


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted). 


The Board notes that the claimant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veteran died of a disability linked to his period 
of active service.  Moreover, the competent medical evidence 
of record does not suggest that the veteran died of a 
disability related to his period of active service.

There is no credible evidence at all of any heart disease (or 
anoxia) which was or may be presumed to be the result of 
service.  In fact, the first clinical notation of such was on 
the terminal hospital record in 1987.

With regard to the pulmonary tuberculosis noted by various 
physicians since service, the fact that the veteran was seen 
for periodic respiratory complaints does not mean that he had 
pulmonary tuberculosis during service.  On the contrary, he 
may have had any number of respiratory problems.  In fact, 
shortly before his death in 1987, pulmonary tuberculosis was 
not ever shown to be in a state of activity, as identified by 
specified sputum or other reliable evacuative tests, until 
1987, including comparative X-rays.  38 C.F.R. §§ 3.371, 
3.374 (2002).  On several occasions, he was said to have 
pulmonary tuberculosis when chest X-rays were entirely normal 
which completely invalidates the diagnosis.

Although various physicians recall that they treated him for 
respiratory problems at one or another time after service, 
none of these are shown to have been chronic disabilities 
with any relationship both to service or linking it to the 
cause of his death.  In this regard, it is important to note 
that not one physician has any reliable clinical record for 
any of the pertinent alleged treatment periods, and what 
evidence there is, is unsupportive of the appellant's claim.

Several physicians acknowledge the total lack of collateral 
evidence in the way of clinical records, yet at least in one 
case, are able to recall specific times of care many years 
after the fact.  Again, it is important to note that at no 
time during this many decades (and at any time prior to 1987) 
was there any evidence that the veteran had active pulmonary 
tuberculosis that was related to service, i.e., that 
pulmonary tuberculosis was diagnosed by approved methods to 
include sputum tests, comparative X-rays, etc.; nor that 
either pulmonary tuberculosis or heart or anoxia disabilities 
were present within the appropriate presumptive periods after 
service, let alone to a compensable degree.  There is no 
evidence relating to relative activity on the part of the 
pulmonary tuberculosis, which is required for the fulfillment 
of the presumptive provisions of the pertinent laws. 
38 C.F.R. §§ 3.371, 3.374 (2002).

With specific regard to Dr. VNSM, whose 1995 statement is the 
only one to specifically identify treatment soon after 
service for all of the disabilities significantly present at 
the time of death: it is noteworthy that in no place in the 
file was the physician ever reported even to have seen the 
veteran during his lifetime.  Even when the appellant filed 
her claim for the currently considered benefits, and although 
listing a number of other physician's names and dates of 
treatment, the appellant made no mention of the veteran's 
ever having been seen by this physician.  However, eight 
years after the veteran's death, a statement was submitted by 
Dr. VNSM with regard to alleged treatment of the veteran from 
1950 to 1980, exactly a relevant period of time and for 
exactly those disabilities identified on his death 
certificate.  Remarkably by comparison, not one of the other 
physicians who otherwise reported seeing the veteran during 
those years referred to anything pertinent other than alleged 
pulmonary tuberculosis.  Dr. VNSM's X-rays and other records 
were said to have burned in 1983, so there was no 
corroborative evidence to support his assessments.

The Board would be remiss in not noting that the CAVC has had 
repeated exposure to Dr. VNSM in the past, under similar 
circumstances, and with regard to similarly unsupported 
statements.  There are several compelling reasons that the 
statement from Dr. VNSM cannot be accepted as credible, 
foremost of which is the fact that the language is very vague 
and tenuous.  There are no specific dates given, nor are 
there any pertinent records available for verification.  The 
physician's attempts to recount events and details that 
occurred many decades prior to when the statements were 
prepared, make the assertions inherently less reliable than 
would be the case if he had any clinical basis to consult for 
specific information.  See Corry v. Derwinski, 3 Vet. App. 
231, 234 (1992).

The statement by Dr. VNSM appears to have been based on the 
evidence of the terminal report of care and the appellant's 
statements, and such an opinion is based on a factual premise 
that is wholly or entirely inaccurate and thus has no 
probative value whatsoever.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

As stated above, the CAVC has previously had occasions to 
consider allegations that were made by Dr. VNSM in cases that 
were strikingly similar to this one.  In those instances 
(i.e., a single judge decision, which may be cited for the 
persuasiveness or reasoning contained therein, per Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992)), the CAVC upheld the 
Board's decisions to discount the statements by Dr. VNSM, and 
ultimately deny service connection because the statements by 
that specific physician were not credible. (i.e., Cruzada v. 
Gober, op. cit.; Alcaide v. Gober, 5 Vet. App. 9 (1993).




The Board also finds significant that statements from MEJ, 
JR, MD, suggested that the veteran had been a patient of his 
and his father (MVJ, SR, MD), and that he had treated the 
veteran for symptoms that were related to pulmonary 
tuberculosis.  However, in a subsequent RO Field Examination 
Report, MEJ, JR, MD, specifically stated that he had never 
treated the veteran but rather had made his statements from 
notes which he had obtained from his father's records.  When 
asked for copies of said notes, MEJ, JR, MD, reported that 
they had all been destroyed in a flood.  As such, the 
inconsistencies in the statements of MEJ, JR, MD, prevent the 
Board from attributing any probative value thereto.

The Board, however, does find that the August 2002 VA expert 
medical opinion report from a staff pulmonologist is 
probative of the fact that it is difficult to ascertain the 
onset of pulmonary tuberculosis because of insufficient 
documentary evidence.  The pulmonologist confirmed that the 
diagnostic testing during service provided negative finding 
of pulmonary tuberculosis, and that the first documented 
evidence of pulmonary tuberculosis by X-ray was made only in 
1980.  It was noted that early symptoms, which included 
hemoptysis, although common in pulmonary tuberculosis, could 
also be indicative of other respiratory conditions or even 
gastro-intestinal conditions.  Accordingly, there has been no 
attribution of pulmonary tuberculosis to the veteran's period 
of active service.

Additionally, the Board notes that service connection had 
never been established for any disability during the 
veteran's lifetime.  Accordingly, service connection for the 
cause of the veteran's death on a secondary basis is not 
warranted.  38 C.F.R. § 3.310(a); Allen, supra. 

The appellant has consistently stated that the veteran had 
pulmonary tuberculosis during service and shortly thereafter.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.

As noted above, the veteran's certificate of death shows that 
he passed away in July 1987.  The immediate cause of death 
was listed as cerebral anoxia; with the antecedent cause of 
pneumonia, bronchiectasis probable; with the underlying cause 
of pulmonary tuberculosis, FA, and pulmonary insufficiency; 
and with other significant condition of arteriosclerotic 
heart disease.  Thus, the current disability requirement has 
been satisfied.  See Carbino, Hickson, supra.

However, the record shows no evidence that any of these 
conditions leading to the veteran's death were incurred in 
service, nor have such been linked to service on the basis of 
competent medical authority.  Service medical records 
document no reference to any of the above conditions, and 
there is no post-service medical evidence otherwise linking 
them to service or to any diseases incurred during service.

In light of the above, the Board concludes that the cause of 
the veteran's death is not related to an injury or disease 
incurred in or aggravated by active service, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

